   Case 19-61608-grs      Doc 251  Filed 02/20/20 Entered 02/20/20 13:13:31           Desc Main
                                   Document     Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF KENTUCKY
                               THE HONORABLE Gregory Schaaf




     IN RE:                                                          CASE NUMBER 19-61608
       Americore Holdings, LLC


                     U.S. BANKRUPTCY JUDGE'S MINUTES OF HEARING

     DATE: 02/20/2020                                                              TIME: 09:00

     ISSUE:
      191 02/07/2020       Motion to Remove Grant White as Chief Executive Officer for the
                           Debtors and for Appointment of Trustee, filed by Third Friday Total
                           Return Fund, LP. Hearing scheduled for 2/20/2020 at 09:00 AM at
                           Lexington Courtroom, 2nd Floor. (Attachments: # 1 Proposed Order
                           Order to Remove Grant White as Chief Executive Officer of Debtors)
                           (Sandlin, Mark)

     DISPOSITION:
      A/O




______________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge
and electronically entered by the Clerk in the official record of this case.



                                                   Signed By:
                                                   Gregory Schaaf
                                                   Bankruptcy Judge
                                                   Dated: Thursday, February 20, 2020
                                                   (rah)
